                      19-01122-NPO Dkt 9 Filed 03/22/19 Entered 03/22/19 16:19:17 Page 1 of 6

 Filll in this information to identify your case:
                                                                                                            Check if this is an amended plan, and list below
Debtor 1         Linda D. Worthy                                                                          the sections of the plan that have been changed.
                                                                                                                          ___________________________
Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the Southern District of Mississippi

Case number
(If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                              12/17



Part 1:           Notices


To             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
Debtors:       option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply with local rules and
               judicial rulings may not be confirmable. The treatment of ALL secured and priority debts must be provided for in this plan.

               In the following notice to creditors, you must check each box that applies.

                Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
To
                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
Creditors:
                 attorney, you may wish to consult one.
                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation
                 on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I). The
                 Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                 The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.
                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                 includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                 ineffective if set out later in the plan.



 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in partial
                                                                                                                           Included            Not included
              payment or no payment to the secured creditor.




 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out
                                                                                                                           Included            Not included
              in Section 3.4.



 1.3          Nonstandard provisions, set out in Part 8.                                                                   Included            Not included




Part 2:       Plan Payments and Length of Plan

2.1      Length of Plan.
The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
creditors specified in this plan.


2.2      Debtor(s) will make regular payments to the trustee as follows:

Debtor shall pay $130.00 (     monthly,      semi-monthly,     weekly, or     bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address: ___________________________


Foam Work
               19-01122-NPO Dkt 9 Filed 03/22/19 Entered 03/22/19 16:19:17 Page 2 of 6
Hwy 43 North
Canton, MS 39046


                                          Mississippi Chapter 13 Plan
                19-01122-NPO Dkt 9 Filed 03/22/19 Entered 03/22/19 16:19:17 Page 3 of 6

Joint Debtor shall pay $0.00 (    monthly,     semi-monthly,      weekly, or     bi-weekly) to the chapter 13 trustee. Unless otherwise ordered
by the court, an Order directing payment shall be issued to the debtor’s employer at the following address: ___________________________




2.3     Income tax returns/refunds.
        Check all that apply
      Debtor(s) will retain any income tax refunds received during the plan term.

    Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
over to the trustee all income tax refunds received during the plan term.

      Debtor(s) will treat income tax refunds as follows:
_______________________


2.4     Additional payments.
        Check one:
      None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

      Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated amount, and date of each payment.
______________________



Part 3:      Treatment of Secured Claims


3.1     Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.)
        Check all that apply.
      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.1(a)     Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of claim filed by
the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.
1st Mtg pmts to Tower Loan

Beginning ____ @ $456.52          Plan      Direct. Includes escrow       Yes      No
1st Mtg arrears to Tower Loan Through ______ $0.00

3.1(b)      Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of
claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.

3.1(c)     Mortgage claims to be paid in full over the plan term:Absent an objection by a party in interest, the plan will be amended consistent
with the proof of claim filed by the mortgage creditor.
Creditor: Tower Loan Approx. amt. due: $27,391.00 Int.Rate*: 0.00%
Property Address: 395 Dobson Ave
Principal Balance to be paid with interest at the rate above: $27,391.00
(as stated in Part 2 of the Mortgage Proof of Claim Attachment)
Portion of claim to be paid without interest: $0.00
(Equal to Total Debt less Principal Balance)
Special claim for taxes/insurance: $___/month, beginning ___
(as stated in Part 4 of the Mortgage Proof of Claim Attachment)
*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.




3.2     Motion for valuation of security, payment of fully secured claims, and modification ofundersecured claims.
Check one.


      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                   19-01122-NPO Dkt 9 Filed 03/22/19 Entered 03/22/19 16:19:17 Page 4 of 6



 3.3      Secured claims excluded from 11 U.S.C. § 506.
 Check one.


       None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.




 3.4      Motion to avoid lien pursuant to 11 U.S.C. § 522.
 Check one.


       None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.




 3.5      Surrender of Collateral.
 Check one.
       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

      The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
 confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in
 all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                                                  Collateral

Aaron Sales & Lease Ow                                            Household goods - household goods

Buddy's Rental                                                    Mattress Set




Part 4:       Treatment of Fees and Priority Claims


 4.1     General
 Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
 without postpetition interest.


 4.2     Trustee's fees
 Trustee’s fees are governed by statute and may change during the course of the case.


4.3     Attorney's fees
      No look fee: $3,600.00
         Total attorney fee charged: $3,600.00
         Attorney fee previously paid: $0.00
         Attorney fee to be paid in plan per confirmation order:$3,600.00

      Hourly fee: $______ (Subject to approval of Fee Application.)


4.4     Priority claims other than attorney’s fees and those treated in § 4.5.

       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5    Domestic support obligations.
      None . If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


      POST PETITION OBLIGATION: In the amount of $_____ per month beginning _____
To be paid       direct,     through payroll deduction, or      through the plan.
                19-01122-NPO Dkt 9 Filed 03/22/19 Entered 03/22/19 16:19:17 Page 5 of 6


    PRE-PETITION ARREARAGE: In the total amount of _____ through _____ which shall be paid in full over the plan term, unless stated
otherwise: _______

To be paid       direct,     through payroll deduction, or      through the plan.



Part 5:        Treatment of Nonpriority Unsecured Claims


5.1     Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.
[ ] The sum of $0.00.

      0.00% of the total amount of these claims, an estimated payment of$0.00.

      The funds remaining after disbursements have been made to all other creditors provided for in this plan.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately$32,609.00.
        Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.


5.2    Other separately classified nonpriority unsecured claims (special claimants).Check one.


      None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



Part 6:        Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
unexpired leases are rejected. Check one


      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7:           Vesting of Property of the Estate


7.1     Property of the estate will vest in the debtor(s) upon entry of discharge.



Part 8:             Nonstandard Plan Provisions


8.1     Check “None” or List Nonstandard Plan Provisions

      None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.



Part 9:                           Signature(s):


9.1    Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.
                 19-01122-NPO Dkt 9 Filed 03/22/19 Entered 03/22/19 16:19:17 Page 6 of 6

/s/ Linda D. Worthy
Signature of Debtor 1                                     Signature of Debtor 2

Executed on 03/22/2019                                    Executed on

395 Dobson Ave
Address Line 1                                            Address Line 1



Address Line 2                                            Address Line 2

Canton, MS 39046
City, State and Zip Code                                  City, State and Zip Code

________________                                          ________________
Telephone Number                                          Telephone Number



/s/ Edwin Woods
                                                                                  Date: 03/22/2019
Signature of Attorney for Debtor(s)

5760 I55 North
Address Line 1

Suite 100
Address Line 2

Jackson, MS 39211
City, State and Zip Code

601-353-5000

[8893]
MS Bar Number

lwilkinson@bondnbotes.com
Email Address



                                            Mississippi Chapter 13 Plan
